Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

As per the instant Application having Application number 16/878,383, the examiner acknowledges the applicant's submission of the amendment dated 9/7/2021.  Claims 1, 12 and 20 have been amended. Claims 1-20 are pending. 

TERMINAL DISCLAIMER
	The terminal disclaimer filed on 1/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,678,703 has been reviewed and is accepted. The terminal disclaimer has been recorded.

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Kanno (US 2017/0262228) teaches “The namespace control unit 29 can support a multi -namespace function of treating a plurality of namespaces individually. In order to enable the NAND memory 5 to be logically divided into a plurality of areas, the multi -namespace function can manage a plurality of namespaces to which respective logical address spaces (LBA spaces) are allocated. Each namespace functions as one area in the NAND memory 5. Data associated with a certain specific namespace is written to a group of blocks allocated to the certain namespace.” (par. 0170) where “the FTL 44 performs a logical-to-physical address translation for translating an LBA included in the request into a physical address of the NAND memory 5. A plurality of FTLs 44 corresponding to respective namespaces may be executed. In this case, the management of mapping between logical addresses (LBAs) and physical addresses may be performed using different LUTs 45 corresponding to the respective namespaces.” (par. 0191; see par. 0194; fig. 2 and related text). 

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-20 are considered as allowable subject matter. 
1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 9/7/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising “a host interface; a controller; non-volatile storage media; and firmware containing instructions which, when executed by the controller, instruct the controller to at least: generate a first namespace map mapping blocks of first logical addresses defined in a namespace to first blocks of second logical addresses defined for an entire capacity of the non-volatile storage media, the first blocks of second logical addresses comprising non-contiguous blocks; translate the first logical addresses defined in the namespace to physical addresses for the non-volatile storage media using the first namespace map; generate a second namespace map mapping blocks of the first logical addresses defined in the namespace to second blocks of the second logical addresses defined for the entire capacity of the non-volatile storage media, the second blocks of the second logical addresses comprising contiguous blocks, translate, via a flash translation layer, the first logical addresses defined in the namespace to the physical addresses for the non-volatile storage media using the second namespace map.”
Independent claim 12 is allowed for the reasons indicated above with respect to claim 1.
	The reasons for allowance of claim 20 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 9/7/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising “generating a first data mapping blocks of first logical addresses defined in a named portion of the non-volatile storage media to first blocks of second logical addresses defined for the non-volatile storage media in entirety, the first blocks of second logical addresses comprising non-contiguous blocks; translating the first logical addresses defined in the named portion of the non-volatile storage media to physical addresses for the non-volatile storage media using the first data; generating a second data mapping blocks of the first logical addresses defined in the named portion of the non-volatile storage media to second blocks of the second logical addresses defined for the non-volatile storage media in entirety; and translating, via a flash translation layer, the first logical addresses defined in the named portion of the non-volatile storage media to the physical addresses for the non- volatile storage media using the second namespace map.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



September 30, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135